DETAILED ACTION
`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4 were rejected in Office Action mailed on 11/10/2020.
	Applicant filed a response, amended claim 1 and canceled claims 2 and 4. 
	Claims 1 and 3 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. Patent Application Publication 2017/0334310) and further, in view of Iwasaki et al. (U.S. Patent Application Publication 2002/0162694).
Regarding claims 1, Yokoyama discloses a fuel cell unit (i.e., on board battery) (1) (paragraph [0030]) comprising:
a fuel cell stack (i.e. two battery modules) (5) (paragraph [0030]) including a plurality of fuel cells stacked (i.e., battery cells) (16) (see figure 2) (paragraph [0042]);
an electrical device (i.e. high voltage device) (17 (18) (19) (paragraph [0044]-[0045])

a casing (i.e. housing case) (3) incorporating the fuel cell stack, the electrical device, and the harness, (paragraph [0047]) (as shown in figure 2) wherein
the casing includes a first accommodation portion (i.e. lower housing) (3b), a second accommodation portion (i.e. upper housing) (3a) and a partition wall (partition plate) (6) (as shown in figure 2) (paragraph [0035]) provided with a first communication hole (6c) (paragraph [0035]-[0036], the first accommodation portion (3b) accommodating the fuel cell stack (5) and the second accommodation portion (3a) accommodating the electrical device (17) (18) (19), the partition wall (6) partitioning the first accommodation portion and the second accommodation portion (as shown in figure 1-2), 
the partition wall is provided with at least one second communication hole (6d) (paragraph [0035]) thorough which the first accommodation portion and the second accommodation portion communicate with each other in addition to the first communication hole (as shown in figure 2); and
a controller configured to control the electrical device, wherein the controller is accommodated in the first accommodation portion (3b) (paragraph [0043]).
Yokoyama does not explicitly disclose the particulars of the harness connecting the controller and electrical device with each other and passing through the first accommodation portion. Nonetheless, Yokoyama disclose the harness connects with a control and power supply circuit (paragraph [0036]) and the housing (paragraph [0040]) suggesting the harness providing connections with all components of the fuel cell unit. A person having ordinary skill in the art 
As to the particulars of the plurality of the fuel cells generating power upon receiving hydrogen and oxygen, while not explicitly articulated in the prior art, it is well known and conventional that most fuel cells work on the same principle of using hydrogen gas and oxygen gas as fuel for power generation1. Nonetheless, additional guidance is provided below.
Isakawa, also directed to a fuel cell, teaches a fuel cell (4) for use in vehicles (abstract) (figure 1) which generates power using hydrogen and oxygen (paragraph [0007]). Same as Isakawa, Yokoyama teaches the fuel cell is utilized in vehicles (paragraph [0004]). 
Yokoyama does not explicitly teach the particulars of the fuel cell generating power upon receiving hydrogen and oxygen supplied. However, Isakawa teaches is known in fuel cells applicable for vehicles to use hydrogen and oxygen to generate power. Yokoyama and Isakawa are analogous art as they recognize the same technical difficulty, namely fuel cells to power vehicles. It would therefore been obvious to a person having ordinary skill in the art to have used hydrogen and oxygen in the fuel cell of Yokoyama to power a vehicle as taught by Isakawa since hydrogen and oxygen are generally known as fuel sources to generate power for a variety of applications to include vehicles. As to the plurality of fuel cells, as indicated above Yokoyama teaches a plurality of stacked battery cells. Nonetheless, individual fuel cells can be stacked to 
Yokoyama disclose the partition wall includes a plurality of the second communication holes, and a portion close to a center of the casing includes a larger number of the second communication holes than on an end portion of the casing, in the partition wall (as shown in figure 2).

    PNG
    media_image1.png
    891
    584
    media_image1.png
    Greyscale

Regarding claim 3, Yokoyama disclose the first communication hole is formed in an end portion of the partition wall (as shown in figure 2).

Response to Arguments
	Examiner notes that claim 2 has been canceled therefore, the previous objection of claim 2 is withdrawn.
	Applicant argue that the prior art does not relate to a hydrogen fuel cell therefore, there would not be a motivation to address the problem of reducing deformation of the case in the event of hydrogen combustion which relates to the arrangement the communication holes. 
	Examiner consider this argument is unpersuasive. First, it is noted that the recitation “generating power upon receiving hydrogen and oxygen supplied” is drawn to the functionality or intended use of the fuel cell unit. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations to include generating power from supplied hydrogen and oxygen. In addition, as articulated above, while not explicitly articulated in the prior art, it is well known and conventional that most fuel cells work on the same principle of using hydrogen gas and oxygen gas as fuel for power generation2. Moreover, Isakawa was brought as an additional reference to show evidence that fuel cells commonly use hydrogen and oxygen for power generation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Energy 101: Fuel Cell Technology. https://www.energy.gov/eere/videos/energy-101-fuel-cell-technology 
        2 See Energy 101: Fuel Cell Technology. https://www.energy.gov/eere/videos/energy-101-fuel-cell-technology